Friedman, J. (dissenting).
This case, in which defendant is charged with assaulting an 84-year-old man, presents the issue of whether a defendant’s right of confrontation is satisfied by the two-way televised testimony of a necessary prosecution witness whose health would be jeopardized by travel for the purpose of appearing in court. The record supports the hearing court’s case-specific finding that televised testimony was necessary to further an important public policy (see Maryland v Craig, 497 US 836, 850 [1990]). Accordingly, I would affirm the conviction, and therefore respectfully dissent.
At the outset, two threshold issues require discussion. First, *188the record supports the hearing court’s finding that it would be medically unsafe and potentially life-threatening for the victim, a man in his eighties afflicted with serious health problems and residing in a California assisted living facility, to travel to New York. The hearing court properly credited the testimony of the People’s witness, an expert in geriatric medicine who actually examined the victim, over that of defendant’s witness, who had no such expertise and never saw the victim. Second, the record fails to support defendant’s assertion that when the victim ultimately testified at trial by two-way television, defendant’s right of confrontation was undermined by the victim’s inability to see the trial participants clearly. The victim stated that he could see defendant and the other persons present in the courtroom. While the elderly victim expressed some difficulty in seeing the people in the courtroom, defendant has not established that this difficulty was any greater than what the victim might have experienced had he testified in person.
Turning to the principal issue, I note that in reversing a conviction where child witnesses were kept out of the view of the defendant by means of a screen, the United States Supreme Court stated that “the Confrontation Clause guarantees the defendant a face-to-face meeting with witnesses appearing before the trier of fact” (Coy v Iowa, 487 US 1012, 1016 [1988]). Two years later, however, in Maryland v Craig (497 US 836 [1990], supra), the Court held that one-way televised testimony (that is, where the defendant and other trial participants see the witness, but not vice versa) could be permitted on a showing of necessity to further an important policy interest, which, in that case, was the protection of child sex-crime victims from psychological trauma. I conclude that protection of the life or health of an infirm witness is of at least equal importance to the interest recognized in Craig. Since the People’s showing in this case met the Craig standard for the use of one-way televised testimony, we need not decide whether the use of two-way video equipment may be permitted on a lesser showing.
Notably, the use of live, two-way television to transmit a witness’s testimony to the courtroom, where circumstances make it impossible for the witness to testify in the courtroom, has been held to satisfy the Confrontation Clause by the Second Circuit (United States v Gigante, 166 F3d 75 [2d Cir 1999], cert denied 528 US 1114 [2000] [witness was in the Witness Protection Program, and in the final stages of inoperable cancer]) and by the Supreme Court of Florida (Harrell v State, 709 So 2d 1364 [Fla 1998], cert denied 525 US 903 [1998] [the two *189complaining witnesses, one of whom was in poor health, were residents of a foreign country]). Harrell strikingly parallels the present case. The defendant in Harrell was charged with robbing an Argentinian couple vacationing in Florida. Before trial, the victims returned to Argentina (beyond Florida’s subpoena power), and one of them developed medical problems that made it impossible for her to travel to the United States even voluntarily. At trial, the prosecution was permitted to present the witnesses’ testimony from Argentina by means of live, two-way satellite transmission (709 So 2d at 1367). The Supreme Court of Florida held that this procedure was permissible because the witnesses could not be brought physically into the courtroom (id. at 1369-1370) and were “absolutely essential to this case” (id. at 1370), and because the satellite procedure satisfied the Confrontation Clause requirements of “oath, cross-examination, and observation of the witness’s demeanor” (id. at 1371).
I emphasize that our case is not one of those in which it would be merely inconvenient or impractical to transport a witness from a remote location; here, it was plainly dangerous to the witness’s life or health. Thus, as in Harrell, there was simply no possibility of the witness testifying in person, and, other than televised testimony, there was no alternative to dismissal of this serious assault case (see People v Craig, 151 Misc 2d 442 [1992] [CPL article 660 conditional examination may not be conducted outside the state]). Accordingly, I would reject defendant’s Confrontation Clause arguments.
Although defendant herself does not advocate this position on appeal, the majority strenuously argues that New York law did not authorize the court to permit the elderly and infirm victim to give televised testimony for the purpose of avoiding danger to his physical health. In particular, the majority contends that the Legislature, by expressly providing for televised testimony by child witnesses under certain circumstances in prosecutions for certain sex-related offenses (CPL art 65), implicitly divested courts of the power to permit televised testimony in situations that do not involve the prospect of “serious mental or emotional harm” to a child witness (CPL 65.10 [1]). I disagree.
The directive permitting the victim to give televised testimony under the circumstances of this case was within Supreme Court’s inherent power to take steps “to aid in the exercise of its jurisdiction” and “in the administration of justice” (Gabrelian v Gabrelian, 108 AD2d 445, 449 [1985], appeal dismissed 66 NY2d 741 [1985]), as well as within its general statutory *190power “to devise and make new process and forms of proceedings, necessary to carry into effect the powers and jurisdiction possessed by it” (Judiciary Law § 2-b [3]). Nothing in CPL article 65 suggests that the Legislature, in affirmatively providing for the reception of televised testimony by child witnesses in sex-crime cases under specified circumstances, intended to curtail otherwise existing judicial authority to deal with other kinds of situations not addressed by that article. Moreover, the Legislature expressly disclaimed any such intention in CPL 65.10 (3), which provides in pertinent part: “Nothing herein shall be con[s]trued to preclude the court . . . from exercising any authority it otherwise may have to protect the well-being of a witness and the rights of the defendant.” Given CPL 65.10 (3), the majority’s fear that the court’s action “trample[d] on the policy choices made by the Legislature” is unfounded, and there can be no separation of powers issue.1
The majority also suggests that permitting the televised testimony was somehow “inconsistent” with CPL article 680 (“Securing Testimony Outside the State for Use in Proceeding Within the State—Examination of Witnesses on Commission”). Again, I disagree. The majority overlooks that the Legislature intended to make it possible for both the prosecution and the defense to secure the attendance at a criminal trial of a witness at liberty in another state, as reflected by the enactment of the Uniform Act to Secure the Attendance of Witnesses from Without the State in Criminal Proceedings (CPL art 640). In this case, of course, article 640 could not have been used by reason of the poor health of the witness, but article 680 poses no obstacle to the remedy Supreme Court devised to deal with the situation presented. True, an examination of an out-of-state witness on a commission issued pursuant to article 680 is available to the People only after an application by the defendant for such a commission has been granted (CPL 680.30 [1]). Article 680, however, was not intended to address the specific problem of an out-of-state witness who is physically unable to travel to New York, as the inability to bring the witness to the state is not a statutory prerequisite for relief under that article (see CPL 680.20, 680.30). Thus, article 680 was devised, not as a *191solution to the problem of an immobile out-of-state witness, but as a legislative accommodation provided to a defendant who wishes to secure the testimony of an out-of-state witness for his defense but wishes to forgo bringing the witness to New York to testify at the trial in person.2 This explains why relief under article 680 is available to the People on a reciprocal basis only. It follows that allowing the televised testimony of the complaining witness in this case, where the witness is physically unable to travel to New York, in no way constituted an evasion of the limitation of the availability to the People of an article 680 commission.
Nor does CPL article 660 (“Securing Testimony for Use in a Subsequent Proceeding—Examination of Witnesses Conditionally”) pose any obstacle to permitting the televised testimony in this case. As previously noted, a conditional examination of a witness under article 660 (which serves to preserve the witness’s testimony to be received into evidence at a subsequent trial [CPL 660.10]) must be conducted within the state (see People v Craig, 151 Misc 2d 442 [1992], supra). Thus, since defendant has never contended that the People had any notice or knowledge of the complaining witness’s intent to move to California before the move occurred, article 660 is simply irrelevant to the issue presented by this appeal.
I respectfully disagree with the majority’s view that “authorizing the televised testimony in this case is not ‘necessary to carry into effect the powers and jurisdiction’ of trial courts.” In my view, Supreme Court’s inherent powers, and its powers under Judiciary Law § 2-b (3), are by no means limited to those absolutely indispensable to its functioning (cf. McCulloch v Maryland, 4 Wheat [17 US] 316, 413 [1819, Marshall, Ch. J.] [rejecting the argument that Congress’s power under US Constitution, article I, § 8 (18) to pass laws “necessary and proper for carrying into Execution the foregoing Powers” is limited to such laws “as are indispensable, and without which the power would be nugatory”]; Allen v Crowell-Collier Publ. Co., 21 NY2d 403 [1968] [adopting a liberal interpretation of the words “material and necessary” in CPLR 3101 (a)]). In any event, and to *192reiterate, given the distant location and infirm condition of the complaining witness, this prosecution could not have gone forward at all if Supreme Court lacked power to provide for the witness’s testimony from outside the courtroom. Thus, the reception of such testimony by televised means was, in fact, “necessary to carry into effect the powers and jurisdiction possessed by [Supreme Court]” in this particular case.
To recapitulate, while there is no question that courts are duty-bound to defer to the Legislature’s “critical policy decisions” (Bourquin v Cuomo, 85 NY2d 781, 784 [1995]), neither article 65, article 660 nor article 680 of the CPL reflects any legislative policy determination, one way or the other, about the propriety of allowing televised testimony by a witness whose physical infirmities render him unable to travel to the courthouse to testify in person. In the absence of direction from the Legislature, Supreme Court retained discretion under its inherent powers and Judiciary Law § 2-b (3) to determine what steps, if any, could be taken to permit this prosecution to proceed notwithstanding the complaining witness’s inability to be physically present in the courtroom. In my view, such discretion was properly exercised in this case.
I would also reject defendant’s argument that the trial court’s refusal to deliver a justification charge constituted reversible error. The court’s refusal to deliver a justification charge was proper because no reasonable view of the evidence, even when that evidence is viewed in a light most favorable to defendant, supported such a charge (see People v Cox, 92 NY2d 1002, 1004 [1998]). Specifically, there was no reasonable view that defendant was justified in using the degree of force she admittedly used against the unarmed and aged victim, whether that degree of force is deemed to have been deadly or nondeadly (see Penal Law § 35.15 [1]).
Andreas, J.E, and Sweeny, J., concur with McGuire, J.; Saxe and Friedman, JJ., dissent in a separate opinion by Friedman, J.
Judgment, Supreme Court, Bronx County, rendered November 23, 2004, reversed, on the law, and the matter remanded for a new trial.

. The majority’s reliance on People v Herring (135 Misc 2d 487 [1987]) is puzzling, since that case illustrates the principle that the statutory authorization of a method for giving or receiving testimony under a specified set of circumstances does not necessarily mean that the use of that method is forbidden in any case the statute does not address.


. I note, however, that, as a commission pursuant to CPL article 680 is a discretionary remedy (see People v Carter, 37 NY2d 234, 238 [1975]), the court may consider the defendant’s efforts to secure the attendance of the out-of-state witness at the trial under CPL article 640 in determining whether to issue a commission for an out-of-state examination under article 680 (see id. at 239).